Exhibit 10.11

AMENDMENT ONE

FY 2004 RESTRICTED CASH AWARD

ConAgra Foods, Inc., a Delaware corporation (the “Company”), granted Restricted
Cash Awards effective July 9, 2004 (the “Awards”). It is desirable to amend the
Awards to comply with Section 409A of the Internal Revenue Code of 1986 as
amended from time to time (the “Code”).

The Awards are amended as follows, effective January 1, 2009:

 

1. The first sentence of the first paragraph of Section 2 is amended by deleting
the following phrase therefrom:

“as defined by the Company’s long-term disability program.”

 

2. The following is added at the end of the second sentence of the first
paragraph of Section 2:

, and such non-competition and confidentiality agreement is executed by the
participant and received by the Company within sixty (60) days following
termination of employment.

 

3. Section 2 is further amended by adding the following new paragraphs:

For all purposes of this Award, a Participant has a “total and permanent
disability” if the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under the Company’s long term disability plan.

The participant shall be considered to have terminated employment or retired if
and only if the Participant has a “Separation from Service” with the Company
within the meaning of Code Section 409A. Generally, a Participant separates from
service if and only if the Participant dies, retires, or otherwise has a
termination of employment with the Company, determined in accordance with the
following:

(i) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds six (6) months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
where a leave of absence is

 

144



--------------------------------------------------------------------------------

due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the Participant to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a twenty nine (29) month period of
absence shall be substituted for such six (6) month period.

(ii) Dual Status. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
separation from service. However, if a Participant provides services to the
Company as an employee and as a member of the Board, and if any plan in which
such person participates as a Board member is not aggregated with this Award
pursuant to Treasury Regulation Section 1.409A-1(c)(2)(ii), then the services
provided as a director are not taken into account in determining whether the
Participant has a separation from service as an employee for purposes of this
Award.

(iii) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Company and the Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor except as provided in (ii) above) would
permanently decrease to no more than twenty (20) percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor, except as provided in (ii) above) over the immediately preceding
thirty six (36) month period (or the full period of services to the Company if
the Participant has been providing services to the Company less than thirty six
(36) months). For periods during which a Participant is on a paid bona fide
leave of absence and has not otherwise terminated employment as described above,
for purposes of this paragraph (iii) the Participant is treated as providing
bona fide services at a level equal to the level of services that the
Participant would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which a Participant is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of this paragraph (iii) (including for purposes of
determining the applicable thirty six (36) month (or shorter) period).

(iv) As used in connection with the definition of “Separation from Service,”
Company includes the Company and any other entity that with the Company
constitutes a controlled group of corporations (as defined in section 414(b) of
the Code), or a group of trades or businesses (whether or not incorporated)
under common control (as defined in section 414(c) of the Code), substituting
25% for the 80% ownership level for purposes of both 414(b) and (c).

 

145



--------------------------------------------------------------------------------

4. Section 3 shall be amended by replacing the next to last sentence with the
following:

The value of the vested Restricted Share Equivalent Units shall be paid in cash
within thirty (30) days after the later of the date such units become vested or
the deadline for receipt of the non-competition and confidentiality agreement
(if applicable).

 

5. Section 8 is amended to read as follows:

8. Change of Control - “Change of Control” shall occur upon any of the following
dates:

(a) The date individuals who constitute the Board (the “Incumbent Board”) cease
for any reason during any 12 month period to constitute at least fifty percent
(50%) of the members of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(b) The date of consummation of a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own 50% or more of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting
securities.

(c) The date any one person, or more than one person acting as a group, acquires
(or has acquired during the preceding 12 months) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company.

(d) The date that any one person, or more than one person acting as a group who
is not related to the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)((vii)(B), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 80 percent of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

For purposes of this Section, “more than one person acting as a group” is
determined under Treasury regulation Section 1.409A-3(i)(5)(v)(B). If a person
owns stock in both entities that enter into a merger, consolidation, purchase or
acquisition of stock, such shareholder is considered to be acting as a group
with other shareholders in a corporation only with respect to the ownership in
that

 

146



--------------------------------------------------------------------------------

corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. In no event shall a
change of control occur under circumstances that would not constitute a “change
in the ownership of a corporation,” a “change in effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” as those terms are defined in regulations and other
applicable guidance issued under section 409A of the Code.

 

6. A new section 9 is added to read as follows:

 

  9. Notwithstanding anything (including any provision of the Award or Plan) to
the contrary, if a participant is a “Specified Employee”, payment to the
participant on account of a Separation from Service shall, in accordance with
Treasury Regulation Section 1.409A-3(i)(2), be made to the participant on the
earlier of (a) the Participant’s death or (b) the first business day (or within
30 days after such first business day) that is more than six (6) months after
the date of Separation from Service. A “Specified Employee” is as defined under
Internal Revenue Code Section 409A and Treasury Regulation Section 1.409A-1(i).
In the Company’s sole and absolute discretion, interest may be paid due to such
delay. Further, any interest will be calculated in the manner determined by the
Company in its sole and absolute discretion. Dividend equivalents will be paid
with respect to any dividends that would have been paid during the delay if the
Common Stock had been issued.

 

7. A new section 10 is added to read as follows:

 

  10. Code Section 409A - It is intended that all compensation and benefits
payable or provided to Participant under the Award shall, to the extent required
to comply with Code Section 409A, fully comply with the provisions of
Section 409A of the Internal Revenue Code and the Treasury Regulations relating
thereto so as not to subject Participants to the additional tax, interest or
penalties which may be imposed under Section 409A. None of the Company, its
contractors, agents and employees, the Board and each member of the Board shall
be liable for any consequences of any failure to follow the requirements of Code
Section 409A or any guidance or regulations thereunder, unless such failure was
the direct result of an action or failure to act that was undertaken by the
Company in bad faith.

IN WITNESS WHEREOF, this document is executed on the date set forth below.

 

CONAGRA FOODS, INC. By:  

/s/ Charles Salter

Title:   Vice President, Human Resources Date:   September 25, 2008

 

147



--------------------------------------------------------------------------------

“Exhibit A”

 

Restricted Cash Award     ConAgra Foods, Inc        ID: 47-0248710        One
ConAgra Drive        Omaha, NE 68102    «Name»     ID:    «Empl_ID»
«Organization»       

1. Notice of Award - Effective 7/9/2004, you have been granted a restricted cash
award for fiscal year 2004 performance.

The total amount of the restricted cash award is
                                             

2. Vesting - Each fiscal year award to the participant is 0% vested until 100%
cliff vested on the earlier of (1) five years of continuous employment from the
end of the fiscal year of the award, (2) the participant’s retirement from the
Company on or after age 65, (3) the participant’s death while employed by the
Company, or (4) the participant’s total and permanent disability as defined by
the Company’s long-term disability program while employed by the Company. If the
participant terminates employment prior to any of these events, the participant
will be 20% vested for each full year of employment after the fiscal year of the
award, provided that the partially vested participant enters into, and complies
with, a twelve-month non-competition and confidentiality agreement. A
participant forfeits the participant’s entire interest if terminated for cause
prior to any of these events. Accounts become 100% vested in the event of a
Change of Control of ConAgra Foods, Inc.

3. Restricted Cash Valuation and Payment - On the date the Human Resources
Committee of the Board approved the Restricted Cash award, it will be converted
to an appropriate number of Restricted Share Equivalent Units based on the NYSE
closing price on that date. The value of the restricted cash award subsequently
tracks the value of the Restricted Share Equivalent Units, assuming all
dividends are immediately reinvested in additional Restricted Share Equivalent
Units. When the award is vested under the terms described above, the value of
the Restricted Share Equivalent Units is paid in cash. The Board expects the
participant to purchase ConAgra Foods common stock with the after tax proceeds
of the cash payment when received, unless you have met minimum ownership
guidelines.

4. Adjustments Upon Changes in Capitalization - If all or any portion of the
Restricted Share Equivalent Units (that are used as the basis to value the
Restricted Cash) are subject to any stock dividend, upon subdivision, split-up,
combination or reclassification of the Common Stock or a merger or consolidation
involving the Company, the Human Resources Committee of the Board shall make
equitable adjustment in the number of Restricted Share Equivalent Units subject
to this Agreement.

5. Notices - Each notice relating to this Agreement shall be in writing. Each
notice shall be deemed to have been given on the date it is received. Each
notice to the Company shall be addressed to its principal office in Omaha,
Nebraska, attention to Corporate Compensation. Each notice to the participant,
or to any other person or persons having rights under this Agreement shall be
addressed to the participant’s address. Anyone to whom a notice may be given
under this Agreement may designate a new address by notice to the effect.

 

148



--------------------------------------------------------------------------------

6. Benefits of Agreement - This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
participant and all rights granted to the Company under this Agreement shall be
binding upon the participant’s heirs, legal representatives and successors. This
Agreement shall be the sole and exclusive source of any and all rights which the
participant, his heirs, and legal representatives or successors may have in
respect to this Restricted Cash Award, whether to himself or to any other
person.

7. Resolution of Disputes - Any dispute or disagreement which should arise under
or as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Human Resources
Committee of the Board. Any determination made hereunder shall be final, binding
and conclusive for all purposes. This Agreement and the legal relations between
the parties hereto shall be governed by and construed in accordance with the
laws of the state of Nebraska.

8. Change of Control - Change of Control shall mean:

(i) the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding, for this purpose, the
Company or its subsidiaries, or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or

(ii) individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for the election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(iii) consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, or a liquidation or
dissolution of the Company or of the sale of all or substantially all of the
assets of the Company.

 

149